BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION

In re Tasigna Product Liability Litigation MDL-

MOTION OF PLAINTIFF FOR TRANSFER OF ACTIONS TO THE SOUTHERN
DISTRICT OF ILLINOIS PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED OR |
CONSOLIDATED PRETRIAL PROCEEDINGS

Pursuant to 28 U.S.C. § 1407 and Rule 6.2 of the Rules of Procedure of the Judicial Panel
on Multidistrict Litigation (the “Panel”), Plaintiff Allen Garland! (“Movant”) respectfully
requests transfer and coordination for pretrial purposes all currently filed cases listed in the
annexed Schedule of Actions (“the Actions”), as well as any cases subsequently filed in a United
States District Court involving common questions of fact (“tag-along actions”), for coordinated
or consolidated pretrial proceedings in the United States District Court for the Southern District
of Illinois.

The Actions consist of 18 pending lawsuits in 12 different United States District Courts
alleging similar wrongful conduct against Defendant Novartis Pharmaceuticals Corporation
relating to its pharmaceutical drug, Tasigna. Transfer for pretrial consolidation and coordination
is proper and necessary for the following reasons:

1. The causes of actions all have near identical products liability claims related to
Tasigna—namely that (1) Tasigna causes accelerated and severe atherosclerosis-related diseases,
including peripheral vascular disease, coronary artery disease, and cerebral artery diseases, (2)

Novartis knew and intentionally failed to warn of these risks, and (3) as proximate cause,

 

! Case captioned: Allen Garland v. Novartis Pharmaceuticals Corporation, 3:20-cv-00269-JPG
(S.D. Ill.).

1
Case 2:21-cv-00135-JPS Filed 04/19/21 Page1of3 Document 9
 

Plaintiffs suffered severe atherosclerotic injuries, including amputations, heart attacks, and
strokes.

2. There are currently 18 separate actions pending in 12 federal courts, including
Illinois, Florida, New Mexico, Connecticut, New York, New Jersey, North Dakota, Minnesota,
North Carolina, Washington, Wisconsin, Arkansas, and Maryland. Movant anticipates that
multiple additional complaints will be filed.

3. Each of the Actions arise out of the same or similar nucleus of operative facts, and
they arise out of the same or similar alleged wrongful conduct.

4. Each of the Actions will involve the resolution of the same or similar questions of
fact and law, as they all arise from Defendant’s same wrongful conduct.

5. Discovery conducted in each of the Actions will be substantially similar and will
involve the same documents and witnesses, because each action arises from the same or similar
nucleus of operative facts. Therefore, no prejudice or inconvenience will result from the
transfer, coordination, and consolidation of the Actions to the Southern District of Illinois.

6. Further, transfer and consolidation will allow the parties to better harmonize the
schedules of the Actions with nearly 100 similar Tasigna products liability cases filed in New
Jersey, which are about to be consolidated pursuant to the relevant New Jersey state court
procedures, thereby maximizing efficiencies in the resolution of the global Tasigna products
liability litigation.

7. In further support of this motion, Movant incorporates its supporting brief and
exhibits as if fully stated herein.

Accordingly, Movant respectfully requests that the Actions be transferred to the Southern

District of Illinois.

2
Case 2:21-cv-00135-JPS Filed 04/19/21 Page 2of3 Document 9
Dated: April 14, 2021 Respectfully Submitted,

By:

li
Richard M. Elias
Todd Friedman
Elias LLC
231 S. Bemiston, Suite 800
St. Louis, MO 63105
P: 314-391-6821

relias@eliasllc.com
tfriedman@eliasllc.com

vA

James G. Onder, #0620044
Lawana S. Wichmann #6282208
Onder Law

110 E. Lockwood, 2™ Floor

St. Louis, MO 63119

onder@onderlaw.com

wichmann@onderlaw.com
(314) 963-9000 telephone

(314) 963-1700 facsimile

 

Attorneys for Allen Garland, as well as Bruce
Becker, Roger Burke, Debra Craig, Annette
Schimming, Estate of Gerald Mielke, Ronald Tonge,
and Michael Witt

3

Case 2:21-cv-00135-JPS Filed 04/19/21 Page 3of3 Document 9
